Title: From Thomas Jefferson to Levi Lincoln, 24 March 1802
From: Jefferson, Thomas
To: Lincoln, Levi


            Th:J. to the Attorney Genl.
              Mar. 24. 1802.
            I had no conception there were persons enough to support a paper whose stomachs could bear such aliment as the inclosed papers contain. they are far beyond even the Washington Federalist. to punish however is impracticable until the body of the people, from whom juries are to be taken, get their minds to rights; and even then I doubt it’s expediency. while a full range is proper for actions by individuals, either private or public, for slanders affecting them, I would wish much to see the experiment tried of getting along without public prosecutions for libels. I believe we can do it. patience and well-doing, instead of punishment, if it can be found sufficiently efficacious, would be a happy change in the instruments of government. health & affectionate salutations.
           